UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.ROPES & GRAY LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2014 Date of reporting period:	December 1, 2013 — May 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: PutnamIntermediate-Term Municipal Income Fund Semiannual report5 | 31 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Shareholder meeting results 36 Consider these risks before investing: The value of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Tax-exempt bonds may be issued under the Internal Revenue Code only by limited types of issuers for limited types of projects. As a result, the fund’s investments may be focused in certain market segments and be more vulnerable to fluctuations in the values of the securities it holds than a more broadly invested fund. Interest the fund receives might be taxable. Capital gains, if any, are taxed at the federal and, in most cases, state levels. For some investors, investment income may be subject to the federal alternative minimum tax. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The performance of financial markets in the first half of 2014 has been marked by a significant degree of stability. Investors have regained a positive outlook as economic growth has improved after the setbacks of a harsh winter. The S&P 500 Index and the Dow Jones Industrial Average have risen to record highs, while Treasury yields have gradually sunk lower. Meanwhile, accommodative central bank policies in the United States and elsewhere continue to foster positive sentiment, notwithstanding the fact that the U.S. Federal Reserve has gradually begun to taper its monthly bond purchases. The relative calm in financial markets contrasts with new disruptions in global affairs. The outbreaks of violent conflict in Ukraine and Iraq have contributed new uncertainties, particularly with regard to energy prices. Markets have generally taken the initial phases of these events in stride, but the risks that these events pose warrant monitoring. Complex market conditions reinforce why investors can benefit from seeking advice and maintaining a long-term perspective for their financial programs, rather than responding to short-term market movements. Putnam is prepared to serve investors’ goals through a commitment to ongoing fundamental research and a willingness to incorporate new ways of thinking in its investment strategies. This stance has had a positive impact on performance: Barron’s ranked Putnam second among 55 fund families based on total return across asset classes for the five years ending December 2013. We encourage you to periodically meet with your financial advisor to discuss the range of investment strategies that Putnam offers. Your advisor can help you assess your individual needs, time horizon, and risk tolerance —important considerations as you work toward your investment goals. As always, thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees July 8, 2014 How Barron’s ranked the fund families: The Barron’s/Lipper Fund Family Ranking published February 8, 2014, ranked Putnam 1 out of 61 for 2009, 14 out of 57 for 2010, 57 out of 58 for 2011, 1 out of 62 for 2012, and 2 out of 64 for 2013 for the 1-year period with funds in five categories: U.S. equity, world equity, mixed asset, taxable bond, and tax-exempt bond. Putnam ranked 43 out of 54 and 46 out of 48 for the 5- and 10-year periods ending 2009, 41 out of 53 and 38 out of 46 for the 5- and 10-year periods ending 2010, 49 out of 53 and 41 out of 45 for the 5- and 10-year periods ending 2011, 27 out of 53 and 36 out of 46 for the 5- and 10-year periods ending 2012, and 2 out of 55 and 32 out of 48 for the 5- and 10-year periods ending 2013, respectively. Only funds with at least one year of performance were included. Returns were calculated minus the effects of sales charges and 12b-1 fees. Rankings were asset weighted, so larger funds had a greater impact on a fund family’s overall ranking, and then weighted by category, with each category assigned a percentage. Past performance is not indicative of future results. Barron’s is a registered trademark of Dow Jones & Company. Lipper ranked Putnam Intermediate-Term Municipal Income Fund 56% (113/203) for the 1-year period, as of 6/30/14, in the Intermediate Municipal Debt Funds category. Lipper rankings for class A shares are based on total return without sales charge relative to all share classes of funds with similar objectives as determined by Lipper. Performance snapshot Annualized total return (%) comparison as of 5/31/14  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4     Intermediate-Term Municipal Income Fund Interview with your fund’s portfolio manager Susan A. McCormack, CFA Susan, what was the municipal bond market environment like during the six months ended May31, 2014? The reporting period proved to be a favorable environment for municipal bonds, which were supported by low supply, strong demand, and, in general, falling interest rates. The asset class lost ground slightly in December as questions about the Federal Reserve’s monetary policy and isolated credit situations in the municipal market — most notably Detroit’s bankruptcy and Puerto Rico’s credit challenges — distracted investors from what we believe were improving underlying fundamentals in the asset class. The municipal markets reversed course in January, posting a gain of almost 2% for the month, as measured by the Barclays Municipal Bond Index. This strong monthly return was sparked by a rally in interest rates, as investors moved to a risk-off mode around fears surrounding weaker-than-anticipated economic data and developing stress in emerging markets. In February, with the U.S. debt ceiling debate settled until March2015, the environment for the credit markets continued to improve. The positive momentum flowed into March, making the first quarter of 2014 one of the three best for the asset class in the past 20 years. March also saw fiscally strained Puerto Rico come to market with its $3.5 billion in G.O. [general obligation] bonds — the largest bond issuance on record, which was met with solid demand. In April Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 5/31/14. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. Intermediate-Term Municipal Income Fund     5 and May, municipal bond prices climbed higher as broader economic data started to pick up and market technicals [supply/demand factors] continued to be a tailwind and helped support bond prices. Given the favorable market conditions during the reporting period, municipal bonds outperformed Treasuries, longer-maturity bonds led shorter-term bonds, and higher-risk assets outperformed lower-risk assets. What contributed to the favorable technicals in the municipal bond market? Municipal bond issuance, which has been trending down in recent years, continued at a modest pace, and this was beneficial for municipal bond prices. The modest level of new supply has not kept pace with the solid demand from traditional tax-sensitive retail investors as well as from crossover taxable buyers drawn to the competitive yields and attractive relative value offered by this asset class rather than its tax benefit. Meanwhile, inflows to tax-free mutual funds, an important measure of demand, turned slightly positive in the first quarter of 2014 — primarily in tax-free high-yield bond funds. April and May saw a continuation of strong investor interest. All told, with interest rates still low and fundamental credit quality improving, there was greater investor appetite for the yields offered by the relatively riskier municipal bonds further out on the maturity spectrum compared with those with shorter-term maturities, such as the securities held by the Sector allocations Allocations are shown as a percentage of the fund’s net assets as of 5/31/14. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6     Intermediate-Term Municipal Income Fund “Investments with moderate interest-rate sensitivity can play a valuable role in a diversified portfolio by helping to soften the volatility of returns.” Susan McCormack fund, as well as for those in the lower-rated, higher-yielding sectors. How did the fund perform against this backdrop? With its focus on intermediate-term municipal bonds with maturities, on average, of 3 to 10 years, the fund continued to offer a more competitive tax-exempt yield than shorter-term tax-free investments but with lower duration, or less sensitivity to interest-rate changes, than longer-maturity municipal bonds. For the six months ended May31, 2014, Putnam Intermediate-Term Municipal Income Fund generated positive returns but lagged its benchmark, the Barclays 7-Year Municipal Bond Index, and the average return of its Lipper peer group. We attribute this result to the portfolio’s emphasis on high-quality bonds as well as its duration positioning that limited the fund’s ability to participate in the rally that was driven by lower interest rates and more speculative investments. Credit quality overview Credit qualities are shown as a percentage of the fund’s net assets as of 5/31/14. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. Intermediate-Term Municipal Income Fund     7 What strategies or holdings influenced the fund’s performance during the reporting period? While we looked for investments that allowed us to extend maturities further out on the tax-exempt yield curve to lock in attractive rates for longer periods, we kept the fund’s duration positioning below that of its Lipper peer group given our interest-rate outlook. This included maintaining a slightly higher cash position in the portfolio to help shelter it from price pressures in an interest-rate environment that we believe will trend higher. We believe carrying slightly higher-than-average cash balances also affords the fund greater flexibility to purchase what we consider to be attractively valued bonds even in a rising-rate environment. With approximately 95% of its assets anchored by investment-grade bonds at period-end, the portfolio remains invested primarily in a wide range of intermediate-term municipal bonds from around the nation. The rally in riskier municipal bonds pushed yields lower and narrowed credit spreads [the yield advantage that municipal bonds offer over U.S. Treasuries]. Our overweight positioning in bonds rated A and Baa benefited performance during the period. The fund was weighted more toward essential service revenue bonds than G.O. bonds. Revenue bonds are typically issued by state and local governments to finance specific revenue-generating projects, and the projects’ receipts are used to service the debt. While we believe that conditions are improving at the state and local levels, we continued to underweight local G.O.s relative to the Lipper peer group because these securities rely on the taxing power of the issuer and the health of the local economy to make payments on these bonds. Relative to the fund’s Lipper peer group, our sector overweights included continuing-care retirement communities, essential service utilities, higher education, and transportation bonds. Overall, this credit positioning helped fund performance. What is your outlook for the municipal bond market, and how are you positioning the fund? Over the course of the reporting period, investors appeared more willing to take on risk — suggesting that investors believe Fed policy is going to remain accommodative for some time. In the closing weeks of the period, the markets were encouraged by Fed Chair Janet Yellen’s May7 testimony to lawmakers. Yellen suggested that the central bank would probably end its bond-buying stimulus program in the fall of 2014 if the labor market continued to improve. She noted that “a high degree of monetary accommodation remains warranted” with inflation and employment still far from the central bank’s goals. Despite the strong start for municipal bonds in 2014 and our belief that the credit outlook for municipal bonds appears solid given improvement in U.S. growth, we still remain cautious and believe that there could be some volatility surrounding supply/demand factors and interest rates in the coming months. With regard to tax policy, we think comprehensive tax reform is unlikely at least until after the 2014 mid-term elections. Over the longer term, we believe federal deficits and pressures around social programs will likely contribute to the ongoing debate for broader tax reform, which could affect the value of municipal bonds. The Fed is faced with a delicate balancing act as it seeks to communicate about further reductions in its bond-buying program and interest-rate policy. Meanwhile, we believe investments with moderate interest-rate sensitivity, such as those that compose the fund, can play a valuable role in a diversified portfolio by helping to soften the volatility of returns as investors absorb Fed policy adjustments. 8     Intermediate-Term Municipal Income Fund Thank you, Susan, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Susan A. McCormack holds an M.B.A. from the Stanford Graduate School of Business at Stanford University and an A.B. from Dartmouth College. She joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Susan, your fund’s portfolio managers are Paul M. Drury and Thalia Meehan. IN THE NEWS The unusually harsh winter in the United States and the Ukraine conflict led the World Bank to cut its outlook for global economic growth for 2014. In its June “Global Economic Prospects” report, the bank reduced its global growth forecast to 2.8% from the 3.2% projection it issued in January. Fortunately, the reduction reflects the slowdown that occurred during the winter, and developed economies appear poised to bounce back. Growth in the United States and Europe is expected to quicken as the effects of government spending cuts diminish, more people find jobs, and consumer and corporate demand rebounds, the bank reported. Meanwhile, many emerging-market economies continue to face headwinds. The bank also warned of a “hard landing” in China that could weigh down East Asian countries and hurt commodity exporters. Intermediate-Term Municipal Income Fund     9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended May 31, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 5/31/14 Class A Class B Class C Class M Class Y (inceptiondates) (3/18/13) (3/18/13) (3/18/13) (3/18/13) (3/18/13) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netassetvalue Life of fund 1.94% –2.14% 1.24% –2.76% 1.07% 1.07% 1.65% –1.66% 2.24% Annualaverage 1.61  –1.78  1.03  –2.31  0.89  0.89  1.37  –1.38  1.86  1 year 2.01  –2.07  1.40  –3.60  1.25  0.25  1.76  –1.55  2.27  6 months 3.22  –0.91  2.91  –2.09  2.94  1.94  3.20  –0.16  3.35   Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC.  For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 5/31/14 Barclays 7-Year Municipal Bond Index Lipper Intermediate Municipal Debt Funds category average* Life of fund 3.04%    1.88%    Annual average 2.52     1.56     1 year 3.13     2.24     6 months 3.91     4.07      Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. *Over the 6-month, 1-year, and life-of-fund periods ended 5/31/14, there were 207, 203, and 199 funds, respectively, in this Lipper category. 10     Intermediate-Term Municipal Income Fund Fund price and distribution information For the six-month period ended 5/31/14 Distributions Class A Class B Class C Class M Class Y Number 6 6 6 6 6 Income 1 $0.055108 $0.025388 $0.018017 $0.042529 $0.067480 Capital gains 2 — Total $0.055108 $0.025388 $0.018017 $0.042529 $0.067480 Share value Beforesales charge Aftersales charge Net assetvalue Net assetvalue Beforesales charge Aftersales charge Net assetvalue 11/30/13 $9.81 $10.22 $9.81 $9.80 $9.80 $10.13 $9.81 5/31/14 10.07 10.49 10.07 10.07 10.07 10.41 10.07 Current rate (end of period) Beforesales charge Aftersales charge Net assetvalue Net assetvalue Beforesales charge Aftersales charge Net assetvalue Current dividend rate 3 1.04% 1.00% 0.46% 0.31% 0.79% 0.77% 1.28% Taxable equivalent 4 1.84 1.77 0.81 0.55 1.40 1.36 2.26 Current 30-day SEC yield (with expense limitation) 5,6 N/A 0.95 0.40 0.23 N/A 0.75 1.22 Taxable equivalent 4 N/A 1.68 0.71 0.41 N/A 1.33 2.16 Current 30-day SEC yield(without expense limitation) 6 N/A –0.15 –0.74 –0.97 N/A –0.36 0.08 Taxable equivalent 4 N/A –0.27 –1.31 –1.71 N/A –0.64 0.14  The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 4 Assumes maximum 43.40% federal tax rate for 2014. Results for investors subject to lower tax rates would not be as advantageous. 5 For a portion of the period, the fund had expense limitations, without which returns would have been lower. 6 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Intermediate-Term Municipal Income Fund     11 Fund performance as of most recent calendar quarter Total return for periods ended 6/30/14 Class A Class B Class C Class M Class Y (inceptiondates) (3/18/13) (3/18/13) (3/18/13) (3/18/13) (3/18/13) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netassetvalue Life of fund 1.96% –2.12% 1.20% –2.80% 1.01% 1.01% 1.64% –1.66% 2.27% Annualaverage 1.52  –1.66  0.93  –2.19  0.79  0.79  1.28  –1.30  1.77  1 year 4.57  0.38  3.94  –1.06  3.78  2.78  4.31  0.92  4.83  6 months 3.46  –0.68  3.16  –1.84  3.08  2.08  3.33  –0.03  3.59   See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Net expenses for the fiscal year ended 11/30/13*† 0.85% 1.45% 1.60% 1.10% 0.60% Total annual operating expenses for the fiscal year ended 11/30/13† 1.90% 2.50% 2.65% 2.15% 1.65% Annualized expense ratio for the six-month period ended 5/31/14 0.85% 1.45% 1.60% 1.10% 0.60%  Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report.  Expenses are shown as a percentage of average net assets. *Reflects Putnam Management’s contractual obligation to limit expenses through 3/30/15. †Other expenses have been annualized. 12     Intermediate-Term Municipal Income Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from December 1, 2013, to May 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $4.31 $7.34 $8.10 $5.57 $3.04 Ending value (after expenses) $1,032.20 $1,029.10 $1,029.40 $1,032.00 $1,033.50 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended May 31, 2014, use the following calculation method. To find the value of your investment on December 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $4.28 $7.29 $8.05 $5.54 $3.02 Ending value (after expenses) $1,020.69 $1,017.70 $1,016.95 $1,019.45 $1,021.94 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Intermediate-Term Municipal Income Fund     13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5.00% maximum during the first year to 1.00% during the second year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1.00% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays 7-Year Municipal Bond Index measures the performance of investment-grade issues with remaining maturities of seven to eight years. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined 14     Intermediate-Term Municipal Income Fund by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of May 31, 2014, Putnam employees had approximately $466,000,000 and the Trustees had approximately $113,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Intermediate-Term Municipal Income Fund     15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16     Intermediate-Term Municipal Income Fund The fund’s portfolio 5/31/14 (Unaudited) Key to holding’s abbreviations ABAG Association Of Bay Area Governments AGM Assured Guaranty Municipal Corporation AMBAC AMBAC Indemnity Corporation COP Certificates of Participation FGIC Financial Guaranty Insurance Company FHLMC Coll. Federal Home Loan Mortgage Corporation Collateralized FNMA Coll. Federal National Mortgage Association Collateralized G.O. Bonds General Obligation Bonds GNMA Coll. Government National Mortgage Association Collateralized NATL National Public Finance Guarantee Corp. PSFG Permanent School Fund Guaranteed Q-SBLF Qualified School Board Loan Fund MUNICIPAL BONDS AND NOTES (94.8%)* Rating** Principalamount Value Arizona (6.4%) AZ Agricultural Impt. & Pwr. Dist. Elec. Syst. Rev. Bonds, Ser. A, 5s, 12/1/22 Aa1 $75,000 $91,164 AZ Hlth. Fac. Auth. Rev. Bonds (Banner Hlth.), Ser. A, 5s, 1/1/17 AA– 50,000 55,464 AZ State COP, Ser. A, AGM, 5 1/4s, 10/1/20 AA 50,000 58,004 AZ State Trans. Board Hwy. Rev. Bonds (Maricopa Cnty.) 5s, 7/1/24 Aa1 70,000 80,829 4 1/4s, 7/1/19 Aa1 70,000 80,369 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), 5 1/4s, 5/15/21 A– 75,000 85,158 Pima Cnty., Swr. Rev. Bonds, Ser. A, 5s, 7/1/20 AA– 100,000 118,651 Scottsdale, Rev. Bonds, 5s, 7/1/20 (Prerefunded 7/1/16) AAA 25,000 27,440 Scottsdale, Muni. Property Corp. Excise Tax Rev. Bonds, 5s, 7/1/25 AAA 100,000 121,943 719,022 California (15.6%) ABAG Fin. Auth. for Nonprofit Corps. Rev. Bonds (O’Connor Woods), 5s, 1/1/23 A 75,000 86,021 (Episcopal Sr. Cmntys.), 5s, 7/1/22 BBB+/F 50,000 55,719 Alameda, Corridor Trans. Auth. Rev. Bonds, Ser. A 5s, 10/1/24 A3 25,000 29,711 5s, 10/1/21 A3 25,000 29,973 CA Edl. Fac. Auth. Rev. Bonds (Loyola-Marymount U.), Ser. A 5s, 10/1/17 A2 40,000 44,939 4s, 10/1/20 A2 60,000 65,555 CA Hlth. Fac. Fin. Auth. Rev. Bonds (Northern CA Retired Officers), 5s, 1/1/20 A 100,000 117,305 (Stanford Hosp. & Clinics), Ser. A, 5s, 11/15/14 Aa3 100,000 102,162 CA Muni. Fin. Auth. COP (Cmnty. Hosp. Central CA), 5s, 2/1/18 Baa1 50,000 54,475 CA State Dept. of Wtr. Resources Rev. Bonds, Ser. M, 4s, 5/1/16 Aa2 50,000 53,518 Intermediate-Term Municipal Income Fund     17 MUNICIPAL BONDS AND NOTES (94.8%)* cont. Rating** Principalamount Value California cont. CA State Pub. Wks. Board Rev. Bonds (Judicial Council Projects), Ser. A, 5s, 3/1/20 A2 $100,000 $118,336 (Regents U.), Ser. C, NATL, FGIC, 4s, 9/1/20 (Escrowed to maturity) Aaa 30,000 34,704 CA Statewide Cmnty. Dev. Auth. Mandatory Put Bonds (4/1/20) (Southern CA Edison Co.), 1.9s, 4/1/28 Aa3 100,000 101,158 CA Statewide Cmnty. Dev. Auth. Rev. Bonds (Sutter Hlth.), Ser. A, 5s, 8/15/22 Aa3 100,000 116,703 Corona-Norco, School Dist. Pub. Fin. Auth. Special Tax Bonds, Ser. A, 4s, 9/1/17 BBB+ 25,000 27,127 Golden State Tobacco Securitization Corp. Rev. Bonds, Ser. A, 5s, 6/1/21 A2 100,000 119,124 Los Angeles Cnty., Redev. Auth. Tax Alloc. Bonds (Various Redev. Areas), Ser. D, AGM, 5s, 9/1/28 AA 100,000 109,190 Los Angeles, Unified School Dist. G.O. Bonds, Ser. I, 5s, 7/1/20 Aa2 75,000 88,101 Modesto, Irrigation Dist. Elec. Rev. Bonds, Ser. A, 5s, 7/1/23 A+ 25,000 30,159 Oakland, Unified School Dist. Alameda Cnty., G.O. Bonds (Election of 2012), 5 1/2s, 8/1/23 BBB/P 75,000 87,688 Orange Cnty., Trans. Auth Toll Road Rev. Bonds (Sr. Lien — 91 Express Lane), 5s, 8/15/29 A1 100,000 113,470 Sacramento, Muni. Util. Dist. Fin. Auth. Rev. Bonds (Cosumnes), NATL, 5s, 7/1/18 AA– 20,000 21,634 San Diego Cnty., Regl. Arpt. Auth. Rev. Bonds, Ser. B, 5s, 7/1/22 A2 50,000 57,247 Sweetwater, G.O. Bonds, Ser. C, AGM, zero%, 8/1/20 AA 50,000 41,648 Turlock, Irrigation Dist. Rev. Bonds, 5s, 1/1/23 A2 40,000 45,225 1,750,892 Colorado (2.6%) CO State Hlth. Fac. Auth. Rev. Bonds (Evangelical Lutheran Good Samaritan Society), 5s, 12/1/22 A3 75,000 85,019 Denver City & Cnty., Arpt. Rev. Bonds, Ser. A 5 1/2s, 11/15/19 A1 70,000 83,420 5s, 11/15/20 A1 30,000 34,964 E-ub. Hwy. Auth. Rev. Bonds, Ser. A1, NATL, 5 1/4s, 9/1/18 AA– 80,000 90,940 294,343 Florida (5.0%) Broward Cnty., Arpt. Syst. Rev. Bonds, Ser. P-2, 5s, 10/1/23 A1 40,000 46,687 Escambia Cnty., Hlth. Facs. Auth. Rev. Bonds (Baptist Hosp., Inc.), 5s, 8/15/18 A3 100,000 111,845 FL State Auth. Utility Rev. Bonds (Golden Gate Util.), AGM, 5s, 7/1/22 AA 75,000 87,262 FL State Board of Ed. G.O. Bonds, Ser. B, 5s, 6/1/21 AAA 25,000 29,509 FL State Muni. Pwr. Agcy. Rev. Bonds (All Requirements Pwr.), Ser. A, 5 1/4s, 10/1/19 A2 50,000 59,279 Jea, Rev. Bonds, Ser. B, 4s, 10/1/22 Aa3 25,000 27,261 18     Intermediate-Term Municipal Income Fund MUNICIPAL BONDS AND NOTES (94.8%)* cont. Rating** Principalamount Value Florida cont. Manatee Cnty., Rev. Bonds, NATL, 5s, 10/1/17 (Prerefunded 10/1/16) Aa2 $30,000 $33,242 Miami-Dade Cnty., Expressway Auth. Toll Syst. Rev. Bonds, Ser. A, 5s, 7/1/22 A3 50,000 58,609 Orange Cnty., Rev. Bonds, Ser. C, 5s, 1/1/24 Aa2 55,000 66,800 South Broward, Hosp. Dist. Rev. Bonds (South Broward Hosp. Dist.), 4 3/4s, 5/1/22 Aa3 40,000 42,694 563,188 Hawaii (0.8%) Honolulu City & Cnty., G.O. Bonds Ser. B, 5s, 11/1/22 Aa1 25,000 30,454 Ser. F, 5s, 9/1/17 Aa1 50,000 56,862 87,316 Illinois (7.7%) Chicago, G.O. Bonds, Ser. A, 4s, 1/1/24 A+ 75,000 78,027 Chicago, O’Hare Intl. Arpt. Rev. Bonds Ser. C, 5 1/4s, 1/1/27 A2 100,000 111,687 Ser. A, 5s, 1/1/22 A2 75,000 86,025 Chicago, Waste Wtr. Transmission Rev. Bonds, NATL, 5 1/2s, 1/1/17 AA– 75,000 83,558 Chicago, Wtr. Reclamation Dist. G.O. Bonds 5s, 12/1/35 (Prerefunded 12/1/16) Aa1 70,000 77,994 Ser. A, 5s, 12/1/21 AAA 25,000 30,175 Ser. B, 5s, 12/1/21 AAA 75,000 90,524 IL State G.O. Bonds, 5s, 7/1/23 A3 50,000 56,744 IL State Toll Hwy. Auth. Rev. Bonds, Ser. A-2, AGM, 5s, 1/1/27 (Prerefunded 7/1/16) AA 150,000 164,473 Railsplitter, Tobacco Settlement Auth. Rev. Bonds 5 1/4s, 6/1/21 A 20,000 23,705 5 1/4s, 6/1/20 A 50,000 59,164 862,076 Maryland (1.3%) Baltimore, Board of School Comm. Rev. Bonds, 5s, 5/1/16 Aa1 100,000 108,216 MD Econ. Dev. Corp. Poll. Control Rev. Bonds (Potomac Electric Power Co.), 6.2s, 9/1/22 A2 30,000 35,345 143,561 Massachusetts (4.9%) MA State Clean Energy Cooperative Corp. Rev. Bonds (Muni. Ltg. Plant Coop.), 5s, 7/1/26 A1 100,000 116,908 MA State Dev. Fin. Agcy. Rev. Bonds (MA College Pharmacy Allied) Ser. E, AGM, 5s, 7/1/17 AA 25,000 27,683 4s, 7/1/22 A+ 60,000 66,174 MA State Hlth. & Edl. Fac. Auth. Mandatory Put Bonds 4/1/16) (U. of MA), Ser. A, 0.7s, 11/1/30 Aa2 50,000 50,055 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Partners Hlth. Care Syst.) Ser. J-2, 4 1/4s, 7/1/17 Aa2 50,000 55,310 4s, 7/1/19 Aa2 15,000 16,951 Intermediate-Term Municipal Income Fund     19 MUNICIPAL BONDS AND NOTES (94.8%)* cont. Rating** Principalamount Value Massachusetts cont. MA State Port Auth. Rev. Bonds, Ser. B, 5s, 7/1/17 Aa3 $75,000 $84,524 MA State School Bldg. Auth. Sr. Sales Tax Rev. Bonds, Ser. B, 5s, 10/15/17 AA+ 65,000 74,393 MA State Tpk. Auth. Rev. Bonds, Ser. A, FHLMC Coll., FNMA Coll.,GNMA Coll., 5 1/8s, 1/1/23 (Escrowed to maturity) Aaa 50,000 60,544 552,542 Michigan (4.3%) Lansing, Board of Wtr. & Ltg. Util. Syst. Rev. Bonds, Ser. A 4s, 7/1/19 Aa3 50,000 55,133 4s, 7/1/18 Aa3 50,000 54,881 MI State Rev. Bonds, AGM, 5 1/2s, 11/1/20 AA+ 50,000 60,442 MI State Hosp. Fin. Auth. Mandatory Put Bonds (4/1/20) (Ascension Hlth.), 1.95s, 11/15/47 AA+ 75,000 74,020 MI State Hosp. Fin. Auth. Rev. Bonds (Henry Ford Hlth. Syst.), 5s, 11/15/19 A2 65,000 74,835 Troy, City School Dist. Bldg. & Site G.O. Bonds, Q-SBLF, 5s, 5/1/22 AA 100,000 119,899 Wayne Cnty., Arpt. Auth. Rev. Bonds (Detroit Metro. Arpt.), Ser. C, 5s, 12/1/17 A2 35,000 39,407 478,617 Minnesota (2.8%) Jordan, Indpt. School Bldg. G.O. Bonds (Dist. No. 717), Ser. A, 4s, 2/1/25 Aa2 90,000 99,710 Maple Grove, Hlth. Care Syst. Rev. Bonds (Maple Grove Hosp. Corp.), 5s, 5/1/21 Baa1 75,000 78,612 Minneapolis & St. Paul, Metro. Arpt. Comm. Rev. Bonds 5s, 1/1/20 A 20,000 23,196 Ser. C, 3s, 1/1/17 A 20,000 21,061 MN State Muni. Pwr. Agcy. Elec. Rev. Bonds, 5s, 10/1/23 A3 75,000 88,053 310,632 Mississippi (1.0%) MS State G.O. Bonds, Ser. H, 4s, 12/1/21 Aa2 100,000 114,223 114,223 Missouri (1.0%) Cape Girardeau Cnty., Indl. Dev. Auth. Hlth. Care Fac. Rev. Bonds (St. Francis Med. Ctr.), Ser. A, 5s, 6/1/19 A+ 100,000 114,594 114,594 Nebraska (0.8%) NE Pub. Pwr. Dist. Rev. Bonds, Ser. A, 5s, 1/1/19 A1 75,000 87,614 87,614 Nevada (2.3%) Clark Cnty., Arpt. Rev. Bonds, Ser. 08-E, 4s, 7/1/17 Aa3 150,000 164,887 Las Vegas, Special Assmt. Bonds (Dist. No. 607 Local Impt.), 5s, 6/1/24 BB/P 25,000 26,214 NV State G.O. Bonds, 5s, 8/1/20 Aa2 55,000 65,746 256,847 20     Intermediate-Term Municipal Income Fund MUNICIPAL BONDS AND NOTES (94.8%)* cont. Rating** Principalamount Value New Hampshire (0.3%) NH State Bus. Fin. Auth. Rev. Bonds (Elliot Hosp.), Ser. A, 5 1/4s, 10/1/19 Baa1 $25,000 $28,595 28,595 New Jersey (7.7%) Burlington Cnty., Bridge Comm. Econ. Dev. Rev. Bonds, 5s, 10/1/22 Aa2 100,000 119,260 NJ State G.O. Bonds, Ser. Q, 5s, 8/15/21 A1 65,000 76,851 NJ State Econ. Dev. Auth. Rev. Bonds (School Fac. Construction), Ser. K, AMBAC, 5 1/2s, 12/15/19 A2 145,000 172,113 NJ State Edl. Fac. Auth. Rev. Bonds (Montclair St. U.), Ser. J, NATL, 5 1/4s, 7/1/17 A1 50,000 56,860 (Ramapo College of NJ), Ser. A, 5s, 7/1/16 A2 50,000 54,043 NJ State Hlth. Care Fac. Fin. Auth. Rev. Bonds (St. Joseph Hlth. Care Syst.), 5 3/4s, 7/1/15 BBB– 15,000 15,486 5s, 9/15/23 A2 75,000 87,400 (Holy Name Med. Ctr.), 4 1/2s, 7/1/20 Baa2 25,000 27,359 (Hackensack U. Med. Ctr.), 4 1/2s, 1/1/17 A3 25,000 27,145 (St. Barnabas Hlth.), Ser. A, 4 3/8s, 7/1/20 Baa1 15,000 16,701 (Holy Name Med. Ctr.), 4 1/4s, 7/1/18 Baa2 60,000 64,646 NJ State Tpk. Auth. Rev. Bonds, Ser. A, 5s, 1/1/21 A+ 100,000 118,396 NJ State Trans. Trust Fund Auth. Rev. Bonds (Trans. Syst.), Ser. A, 5s, 6/15/20 A2 25,000 29,194 865,454 New York (8.0%) Niagara Area Dev. Corp. Rev. Bonds (Niagra U.), Ser. A, 5s, 5/1/18 BBB+ 100,000 110,904 NY City, G.O. Bonds Ser. C-1, 5s, 10/1/18 Aa2 25,000 28,518 Ser. H, 4s, 3/1/23 Aa2 95,000 106,442 NY City, Hsg. Dev. Corp. Rev. Bonds, Ser. C-1, 3 3/4s, 11/1/16 Aa2 25,000 26,393 NY City, Muni. Wtr. & Swr. Fin. Auth. Rev. Bonds Ser. AA, 5s, 6/15/16 AA+ 35,000 38,260 Ser. EE, 5s, 6/15/16 AA+ 30,000 32,795 NY State Dorm. Auth. Rev. Bonds (Mount Sinai Hosp.), Ser. A, 4s, 7/1/20 A2 25,000 27,877 NY State Dorm. Auth. Non-State Supported Debt Rev. Bonds (Fordham U.), 5s, 7/1/17 A2 30,000 33,751 NY State Hsg. Fin. Agcy. Rev. Bonds (Affordable Hsg.), Ser. AA, 3.8s, 5/1/20 Aa2 50,000 53,948 NY State Urban Dev. Corp. Rev. Bonds (State Personal Income Tax), Ser. A-2, NATL, 5 1/2s, 3/15/21 AAA 125,000 152,875 Ser. B, 5s, 1/1/18 AA– 25,000 28,541 Port Auth. NY & NJ Rev. Bonds, 5s, 7/15/24 Aa3 100,000 113,954 Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 5s, 6/1/17 AA– 25,000 28,161 Intermediate-Term Municipal Income Fund     21 MUNICIPAL BONDS AND NOTES (94.8%)* cont. Rating** Principalamount Value New York cont. Triborough, Bridge & Tunnel Auth. Rev. Bonds, Ser. B, 5s, 11/15/23 Aa3 $50,000 $60,098 Westchester Cnty., Indl Dev. Agcy. Civic Fac. Rev. Bonds (Kendal on Hudson), 4s, 1/1/23 BBB/F 50,000 51,875 894,392 North Carolina (1.4%) NC Eastern Muni. Pwr. Agcy. Syst. Rev. Bonds, 6s, 1/1/22 AA 50,000 61,620 NC State Muni. Pwr. Agcy. No. 1 Catawba Elec. Rev. Bonds, Ser. A, 5 1/4s, 1/1/19 A2 95,000 108,639 170,259 Ohio (2.8%) Hamilton Cnty., Hlth. Care Rev. Bonds (Life Enriching Cmntys.), 4s, 1/1/21 BBB 50,000 52,113 Lorain Cnty., Port Auth. Econ. Dev. Facs. Rev. Bonds (Kendal at Oberlin), 5s, 11/15/23 A– 50,000 56,981 OH State G.O. Bonds (Higher Ed.), Ser. A 5s, 8/1/22 Aa1 50,000 61,070 5s, 2/1/22 Aa1 25,000 30,145 OH State Tpk. Comm. Rev. Bonds, 5s, 2/15/27 A1 100,000 114,383 314,692 Oregon (0.5%) Yamhill Cnty., G.O. Bonds (McMinnville-School Dist. #40), AGM, 5s, 6/15/26 (Prerefunded 6/15/17) Aa1 50,000 56,549 56,549 Pennsylvania (5.4%) Chester Cnty., Indl. Dev. Auth. Student Hsg. Rev. Bonds (U. Student Housing, LLC), 3s, 8/1/19 Baa3 100,000 100,235 Cumberland Cnty., Muni. Auth. Rev. Bonds (Dickinson College), 5s, 11/1/18 A+ 25,000 28,452 East Hempfield Twp., Indl. Dev. Auth. Rev. Bonds (Student Svcs., Inc. Student Hsg. at Millersville U. of PA), 5s, 7/1/30 Baa3 40,000 42,146 Erie, Higher Ed. Bldg. Auth. Rev. Bonds (Gannon U.), 3s, 5/1/17 Baa2 40,000 41,193 Gen. Auth. of South Central Rev. Bonds (York College of PA), 4s, 11/1/19 A 30,000 32,867 Lycoming Cnty., Auth. Hlth. Syst. Rev. Bonds (Susquehanna Hlth. Syst.), Ser. A 5.1s, 7/1/20 BBB+ 25,000 27,878 5s, 7/1/18 BBB+ 25,000 27,910 Northampton Cnty., Hosp. Auth. Rev. Bonds, Ser. A, 5s, 8/15/20 A3 25,000 28,230 PA Hsg. Fin. Agcy. Rev. Bonds, Ser. 115A, 3.35s, 10/1/23 AA+ 100,000 99,048 PA State G.O. Bonds, Ser. 2, 5s, 2/15/22 Aa2 30,000 34,819 PA State Pub. School Bldg. Auth. Rev. Bonds (Northampton Cnty. Area), 5 1/4s, 3/1/20 A1 25,000 29,267 (Northampton Cnty. Area Cmnty. College), Ser. A, 5s, 6/15/28 AA 50,000 55,916 Philadelphia, Gas Wks. Rev. Bonds, Ser. 9, AGM, 5s, 8/1/22 AA 55,000 63,378 611,339 22     Intermediate-Term Municipal Income Fund MUNICIPAL BONDS AND NOTES (94.8%)* cont. Rating** Principalamount Value Texas (6.7%) Arlington, Higher Ed. Fin. Corp. Rev. Bonds (Life School of Dallas), Ser. A, PSFG, 5s, 8/15/26 AAA $100,000 $119,984 Brazos, Harbor Indl. Dev. Corp. Env. Fac. Mandatory Put Bonds (5/1/28) (Dow Chemical), 5.9s, 5/1/38 BBB 75,000 81,634 Crowley, Indpt. School Dist. G.O. Bonds, PSFG, 5s, 8/1/19 Aaa 75,000 88,841 Midland, Indpt. School Dist. G.O. Bonds, PSFG, 5s, 2/15/18 Aaa 80,000 92,121 North TX, Tollway Auth. Mandatory Put Bonds (1/1/16), Ser. E-3, 5 3/4s, 1/1/38 A2 100,000 107,698 San Antonio, G.O. Bonds, 4s, 2/1/16 Aaa 150,000 159,380 TX State G.O. Bonds, 5s, 4/1/16 Aaa 100,000 108,624 758,282 Virginia (0.6%) Chesterfield Cnty., Econ. Dev. Auth. Poll. Control Rev. Bonds (VA Elec. & Pwr.), Ser. A, 5s, 5/1/23 A2 60,000 66,302 66,302 Washington (4.1%) Energy N W, Elec. Pwr. Rev. Bonds (Bonneville Pwr. Administration), Ser. 3-A, 5s, 7/1/15 Aa1 125,000 131,481 Seattle, Light & Pwr. Rev. Bonds, Ser. A, 5s, 2/1/26 Aa2 100,000 114,255 WA State G.O. Bonds, Ser. C, 4s, 2/1/19 Aa1 150,000 169,116 WA State Hlth. Care Fac. Auth. Rev. Bonds (Swedish Hlth. Svcs.), Ser. A, 4s, 11/15/18 (Escrowed to maturity) AAA/F 40,000 45,263 460,115 Wisconsin (0.8%) WI State Dept. of Trans. Rev. Bonds, Ser. 1, 5s, 7/1/29 AA+ 75,000 85,916 85,916 TOTAL INVESTMENTS Total investments (cost $10,517,723) $10,647,362 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from December 1, 2013 through May 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $11,233,066. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” The rating of an insured security represents what is believed to be the most recent rating of the insurer’s claims-paying ability available at the close of the reporting period, if higher than the rating of the direct issuer of the bond, and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. The rates shown on Mandatory Put Bonds are the current interest rates at the close of the reporting period. Intermediate-Term Municipal Income Fund     23 The dates shown parenthetically on Mandatory Put Bonds represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Utilities 15.8% State debt 14.5 Transportation 14.2 Health care 13.3 Local debt 11.7 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $10,647,362 $— Totals by level $— $10,647,362 $— The accompanying notes are an integral part of these financial statements. 24     Intermediate-Term Municipal Income Fund Statement of assets and liabilities 5/31/14 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $10,517,723) $10,647,362 Cash 491,564 Interest and other receivables 138,046 Receivable for shares of the fund sold 5 Receivable for investments sold 562,236 Receivable from Manager (Note 2) 16,793 Prepaid assets 39,173 Total assets 11,895,179 LIABILITIES Payable for shares of the fund repurchased 500,140 Payable for custodian fees (Note 2) 2,773 Payable for investor servicing fees (Note 2) 991 Payable for Trustee compensation and expenses (Note 2) 153 Payable for administrative services (Note 2) 35 Payable for distribution fees (Note 2) 5,098 Distributions payable to shareholders 9,743 Payable for offering costs (Note 1) 104,777 Other accrued expenses 38,403 Total liabilities 662,113 Net assets $11,233,066 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $11,103,715 Undistributed net investment income (Note 1) 127 Accumulated net realized loss on investments (Note 1) (415) Net unrealized appreciation of investments 129,639 Total — Representing net assets applicable to capital shares outstanding $11,233,066 COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($10,996,365 divided by 1,091,589 shares) $10.07 Offering price per class A share (100/96.00 of $10.07)* $10.49 Net asset value and offering price per class B share ($79,832 divided by 7,924 shares)** $10.07 Net asset value and offering price per class C share ($86,418 divided by 8,578 shares)** $10.07 Net asset value and redemption price per class M share ($10,147 divided by 1,007 shares) $10.07†† Offering price per class M share (100/96.75 of $10.07)† $10.41 Net asset value, offering price and redemption price per class Y share ($60,304 divided by 5,986 shares) $10.07 *  On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. **  Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. †  On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ††  Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. Intermediate-Term Municipal Income Fund     25 Statement of operations Six months ended 5/31/14 (Unaudited) INTEREST INCOME $117,072 EXPENSES Compensation of Manager (Note 2) $25,686 Investor servicing fees (Note 2) 2,970 Custodian fees (Note 2) 3,163 Trustee compensation and expenses (Note 2) 369 Distribution fees (Note 2) 15,308 Administrative services (Note 2) 161 Amortization of offering costs (Note 1) 30,715 Reports to shareholders 10,138 Auditing and tax fees 21,040 Blue sky expense 21,640 Other 611 Fees waived and reimbursed by Manager (Note 2) (80,840) Total expenses 50,961 Expense reduction (Note 2) (51) Net expenses 50,910 Net investment income 66,162 Net realized gain on investments (Notes 1 and 3) 84 Net unrealized appreciation of investments during the period 324,774 Net gain on investments 324,858 Net increase in net assets resulting from operations $391,020 The accompanying notes are an integral part of these financial statements. 26     Intermediate-Term Municipal Income Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 5/31/14* For the period 3/18/13 (commencement of operations) to 11/30/13 Operations: Net investment income $66,162 $72,384 Net realized gain (loss) on investments 84 (499) Net unrealized appreciation (depreciation) of investments 324,774 (195,135) Net increase (decrease) in net assets resulting from operations 391,020 (123,250) Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (64,531) (72,198) Class B (139) (29) Class C (202) (18) Class M (43) (50) Class Y (670) (539) Increase (decrease) from capital share transactions (Note 4) (528,791) 1,632,506 Total increase (decrease) in net assets (203,356) 1,436,422 NET ASSETS Beginning of period (Note 5) 11,436,422 10,000,000 End of period (including undistributed net investment income of $127 and distributions in excess of net investment income $450, respectively) $11,233,066 $11,436,422 *  Unaudited. The accompanying notes are an integral part of these financial statements. Intermediate-Term Municipal Income Fund     27 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) Net realized and unrealized gain (loss) on investments Total from investment operations Fromnet investment income Totaldistributions Net asset value, end of period Total return at net asset value (%)a Net assets, end of period (in thousands) Ratio of expenses to average netassets (%)b,c Ratio of net investment income (loss) to average netassets (%)c Portfolio turnover (%) Class A May 31, 2014** $9.81 .06 .26 .32 (.06) (.06) 10.07 3.22* $10,996 .42* .56* 12* November 30, 2013† 10.00 .07 (.19) (.12) (.07) (.07) 9.81 (1.24) * 11,310 .59*d .68*d —*e Class B May 31, 2014** $9.81 .03 .26 .29 (.03) (.03) 10.07 2.91* $80 .72* .26* 12* November 30, 2013† 10.00 .03 (.19) (.16) (.03) (.03) 9.81 (1.63) * 38 .99*d .28*d —*e Class C May 31, 2014** $9.80 .02 .27 .29 (.02) (.02) 10.07 2.94* $86 .80* .18* 12* November 30, 2013† 10.00 .02 (.20) (.18) (.02) (.02) 9.80 (1.82) * 10 1.08*d .18*d —*e Class M May 31, 2014** $9.80 .04 .27 .31 (.04) (.04) 10.07 3.20* $10 .55* .43* 12* November 30, 2013† 10.00 .05 (.20) (.15) (.05) (.05) 9.80 (1.50) * 10 .76*d .50*d —*e Class Y May 31, 2014** $9.81 .07 .26 .33 (.07) (.07) 10.07 3.35* $60 .30* .68* 12* November 30, 2013† 10.00 .08 (.19) (.11) (.08) (.08) 9.81 (1.07) * 68 .42*d .90*d —*e * Not annualized. ** Unaudited. † For the period March 18, 2013 (commencement of operations) to November 30, 2013. a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset arrangements and/or brokerage/service arrangements (Note 2). Also excludes acquired fund fees and expenses, if any. c Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage ofaverage net assets May 31, 2014 0.68% November 30, 2013 1.19 d Reflects a voluntary waiver of certain fund expenses in effect during the period relating to the enhancement of certain annualized net yields of the fund. As a result of such waivers, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 11/30/13 Class A 0.01% Class B 0.04 Class C 0.05 Class M 0.02 Class Y 0.01 e Amount represents less than 1.00%. The accompanying notes are an integral part of these financial statements. 28 Intermediate-Term Municipal Income Fund Intermediate-Term Municipal Income Fund 29 Notes to financial statements 5/31/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from December 1, 2013 through May 31, 2014. Putnam Intermediate-Term Municipal Income Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek as high a level of current income exempt from federal income tax as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds that pay interest that is exempt from federal income tax (but that may be subject to federal alternative minimum tax (AMT)) and that have intermediate-term maturities (three to ten years). The bonds the fund invests in are mainly investment-grade in quality. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. The expenses for classA, classB, classC, and classM shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, and classM shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined 30     Intermediate-Term Municipal Income Fund as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million ($315 million prior to June 27, 2014) unsecured committed line of credit and a $235.5 million ($185 million prior to June 27, 2014) unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% (0.02% prior to June 27, 2014) of the committed line of credit and 0.04% ($50,000 prior to June 27, 2014) of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At November 30, 2013, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $499 $— $499 The aggregate identified cost on a tax basis is $10,517,723, resulting in gross unrealized appreciation and depreciation of $161,579 and $31,940, respectively, or net unrealized appreciation of $129,639. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis Intermediate-Term Municipal Income Fund     31 that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Offering costs The offering costs of $104,777 have been fully amortized on a straight-line basis over a twelve-month period. The fund will reimburse Putnam Management for the payment of these expenses. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.590% of the first $5 billion, 0.540% of the next $5 billion, 0.490% of the next $10 billion, 0.440% of the next $10 billion, 0.390% of the next $50 billion, 0.370% of the next $50 billion, 0.360% of the next $100 billion, and 0.355% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through March 30, 2016, to the extent that total expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.60% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $4,906 as a result of this limit. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $75,934 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $2,901 ClassB 14 ClassC 27 ClassM 2 ClassY 26 Total $2,970 32     Intermediate-Term Municipal Income Fund The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $51 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $7, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC and classM shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC and classM shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 0.85%, 1.00% and 0.50% of the average net assets attributable to classA, classB, classC and classM shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $14,494 ClassB 236 ClassC 553 ClassM 25 Total $15,308 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $287 and $0 from the sale of classA and classM shares, respectively, and received no monies in contingent deferred sales charges from redemptions of classB and classC shares. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $1,273,933 and $1,291,634, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Intermediate-Term Municipal Income Fund     33 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 5/31/14 For the period 3/18/13 (commencement of operations) to 11/30/13 ClassA Shares Amount Shares Amount Shares sold 114,349 $1,128,842 167,488 $1,640,739 Shares issued in connection with reinvestment of distributions 561 5,577 5,250 51,477 114,910 1,134,419 172,738 1,692,216 Shares repurchased (176,852) (1,765,577) (15,207) (148,169) Net increase (decrease) (61,942) $(631,158) 157,531 $1,544,047 Six months ended 5/31/14 For the period 3/18/13 (commencement of operations) to 11/30/13 ClassB Shares Amount Shares Amount Shares sold 4,013 $40,009 2,895 $28,376 Shares issued in connection with reinvestment of distributions 14 136 2 20 4,027 40,145 2,897 28,396 Shares repurchased — Net increase 4,027 $40,145 2,897 $28,396 Six months ended 5/31/14 For the period 3/18/13 (commencement of operations) to 11/30/13 ClassC Shares Amount Shares Amount Shares sold 16,075 $158,622 — $— Shares issued in connection with reinvestment of distributions 7 67 1 11 16,082 158,689 1 11 Shares repurchased (8,505) (85,480) — — Net increase 7,577 $73,209 1 $11 Six months ended 5/31/14 For the period 3/18/13 (commencement of operations) to 11/30/13 ClassM Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 3 37 4 35 3 37 4 35 Shares repurchased — Net increase 3 $37 4 $35 34     Intermediate-Term Municipal Income Fund Six months ended 5/31/14 For the period 3/18/13 (commencement of operations) to 11/30/13 ClassY Shares Amount Shares Amount Shares sold 26,161 $256,121 5,901 $59,509 Shares issued in connection with reinvestment of distributions 56 553 52 508 26,217 256,674 5,953 60,017 Shares repurchased (27,184) (267,698) — — Net increase (decrease) (967) $(11,024) 5,953 $60,017 At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassA 901,481 82.58% $9,077,914 ClassB 1,004 12.67 10,110 ClassC 1,003 11.69 10,100 ClassM 1,007 100 10,147 Note 5: Initial capitalization and offering of shares The fund was established as a series of the Trust on March 15, 2013 and commenced operations on March 18, 2013. Prior to March 18, 2013 the fund had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: Capital contribution Shares issued ClassA $9,960,000 996,000 ClassB $10,000 1,000 ClassC $10,000 1,000 ClassM $10,000 1,000 ClassY $10,000 1,000 Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Intermediate-Term Municipal Income Fund     35 Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 5,415,154,963 14,207,845 Ravi Akhoury 5,415,184,974 14,177,833 Barbara M. Baumann 5,415,851,291 13,511,517 Jameson A. Baxter 5,415,767,570 13,595,238 Charles B. Curtis 5,415,854,394 13,508,413 Robert J. Darretta 5,416,022,043 13,340,765 Katinka Domotorffy 5,415,419,173 13,943,635 John A. Hill 5,415,885,634 13,477,174 Paul L. Joskow 5,416,010,424 13,352,383 Kenneth R. Leibler 5,415,817,292 13,545,516 Robert E. Patterson 5,415,985,292 13,377,516 George Putnam, III 5,415,959,400 13,403,408 Robert L. Reynolds 5,416,108,530 13,254,278 W. Thomas Stephens 5,415,918,406 13,444,402 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votesfor Votesagainst Abstentions Brokernon-votes 1,045,621 — 10,611 22,427 A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votesfor Votesagainst Abstentions Brokernon-votes 5,234,359,081 33,570,449 18,267,087 143,166,192 All tabulations are rounded to the nearest whole number. 36     Intermediate-Term Municipal Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Putnam InvestmentManagement, LLCOne Post Office SquareBoston, MA 02109 Investment Sub-Manager Putnam Investments Limited57–59 St James’s StreetLondon, England SW1A 1LD Marketing Services Putnam Retail ManagementOne Post Office SquareBoston, MA 02109 Custodian State Street Bankand Trust Company Legal Counsel Ropes & Gray LLP Trustees Jameson A. Baxter, ChairLiaquat AhamedRavi AkhouryBarbara M. BaumannCharles B. CurtisRobert J. DarrettaKatinka DomotorffyJohn A. HillPaul L. JoskowKenneth R. LeiblerRobert E. PattersonGeorge Putnam, IIIRobert L. ReynoldsW. Thomas Stephens Officers Robert L. ReynoldsPresident Jonathan S. HorwitzExecutive Vice President,Principal Executive Officer, andCompliance Liaison Steven D. KrichmarVice President andPrincipal Financial Officer Robert T. BurnsVice President andChief Legal Officer Robert R. LeveilleVice President andChief Compliance Officer Michael J. HigginsVice President, Treasurer,and Clerk Janet C. SmithVice President,Principal Accounting Officer,and Assistant Treasurer Susan G. MalloyVice President andAssistant Treasurer James P. PappasVice President Mark C. TrenchardVice President andBSA Compliance Officer Nancy E. FlorekVice President, Director ofProxy Voting and CorporateGovernance, Assistant Clerk,and Associate Treasurer This report is for the information of shareholders of Putnam Intermediate-Term Municipal Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: July 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: July 28, 2014 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: July 28, 2014
